On the original hearing, in a dissenting opinion, I expressed the view that relator is not entitled to reinstatement for the reason that the position which he occupied when discharged was not within the classified service provided for in the City Civil Service statute. To this view I adhere.
It now becomes necessary to decide the question of whether the defendants should be permitted to present and argue on this rehearing an issue which was not raised by them on the original hearing. The jurisprudence of this court, as I appreciate it, compels a negative answer to the question.
For these reasons I respectfully concur in the decree rendered on the rehearing by the majority. *Page 1042